IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. WR-66,517-01 & -02


EX PARTE THE HONORABLE DONALD L. KRAEMER,
JUDGE, 12TH DISTRICT COURT OF GRIMES COUNTY,
Respondent




ORDER TO SHOW CAUSE AND TO FILE RESPONSE 
FROM GRIMES COUNTY


 Per curiam. Keller, P.J., dissents.

O R D E R


	On October 24, 2006, Applicant, Dennis Ray Ethel, filed applications for a writ of habeas
corpus in the trial court in cause numbers 15,014 and 15,016. On February 7, 2007, after receiving
his applications, we remanded them and directed the Honorable William McAdams, then Judge of
the 12th District Court of Grimes County, to make findings of fact and conclusions of law and to
forward the supplemental record within 120 days. On July 25, 2007 and September 16, 2008, we sent
reminders to the trial court and directed it to immediately forward the supplemental record in these
causes. On March 11, 2009, we issued an order directing Respondent, the Honorable Donald L.
Kraemer, (1) to make findings of fact and conclusions of law and to forward the supplemental record
in these causes to this Court within 60 days. After not receiving the supplemental record within 60
days, we issued another order on November 25, 2009, again directing Respondent to make findings
of fact and conclusions of law and to forward the supplemental record in these causes to this Court
within 75 days. To date, we have not received the supplemental record.	
	NOW, THEREFORE IT IS ORDERED BY THE COURT OF CRIMINAL APPEALS,
that the Honorable Donald L. Kraemer, Respondent, shall file a response and show cause why he
should not be held in contempt of this Court for failing to file a response within 75 days of this
Court's November 25, 2009 order, and be punished for failing to do so. Respondent is ordered to file,
with the Clerk of this Court, a sworn affidavit and, if necessary, affidavits of other persons, on or
before April 2, 2010.  The affidavits shall state facts that deny or excuse Respondent's contempt, if
there are any such facts. Respondent shall also file the response required by the November 25, 2009
order on or before that date.
	It is further ORDERED by this Court that the Clerk of this Court shall issue NOTICE TO
SHOW CAUSE AND TO FILE RESPONSE commanding Respondent to file said response and
to show cause, in the manner and within the time specified in this Order, why Respondent should
not be held in contempt of this Court for failing to timely file the required response and be punished
for his failure to do so. A copy of this Order shall accompany the Notice.
 IT IS SO ORDERED ON THIS THE 3RD DAY OF MARCH 2010.
 


Do not publish  
1. In 2008, Respondent was elected Judge of the12th District Court of Grimes County.